Ostrander, J.
(dissenting). It is the general rule, apparently often forgotten, that:
“Every person dealing with an assumed agent is bound, at his peril, to ascertain the nature and extent of the agent’s authority. The very fact that the agent assumes to exercise a delegated power is sufficient to put the person dealing with him upon his guard, to satisfy himself that the agent really possesses the pretended power. If, having relied upon it, he seeks to hold the alleged principal responsible, he must be prepared to prove, if either be denied, not only that the agency existed, but that the agent had the authority which he exercised.” Mechem on Agency, § 706.
In this case it is not pretended that the agent Gannon had defendant’s authority to pledge its credit for goods to be’furnished by plaintiff to a third person, *168or that he was a general agent of defendant. There is no testimony tending to prove that defendant had knowledge that Gannon had ever before done such a thing, or knew that he did it in the particular instance. There is no testimony tending to prove that Gannon had ever before assumed any such authority. There is therefore no evidence of the authority alleged to have been assumed by Gannon; no evidence that his principal knew that he had assumed the authority; no ratification of the particular, or of any similar, act.
The judgment should be reversed and no new trial ordered.
Stone, J., concurred with Ostrandee, J.